The plaintiffs in error have filed their brief in this case in accordance with the rules of this court. The defendants in error have filed no brief, although the game is long overdue. Under such circumstances we are not required to search the record for evidence to sustain and support the judgment of the trial court. The allegations of the plaintiffs in error's brief appear to fairly support the assignments of error.
The case is therefore reversed for further proceedings.
By the Court: It is so ordered.